Citation Nr: 0806479	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-17 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical & Regional Office Center (M&ROC) 
in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Stephens Memorial Hospital on 
March 31, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
September 1947.

The present matter came before the Board of Veterans' Appeals 
(Board) originally on appeal of a September 2002 
determination in which the VA Medical Center (VAMC) denied 
the veteran's claim for reimbursement of expenses for 
unauthorized medical care incurred at a non-VA medical 
facility, Stephens Memorial Hospital on March 31, 2002.  The 
veteran filed a notice of disagreement (NOD) later in 
September 2002, and the M&ROC issued a statement of the case 
(SOC) in May 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2003.

In January 2004, the veteran testified during a hearing 
before M&ROC personnel; a transcript of that hearing is of 
record.

In September 2005, the Board remanded the matter on appeal to 
the VAMC for additional development.  Following completion of 
the requested action, the VAMC confirmed its earlier denial 
(as reflected in an October 2006 supplemental SOC (SSOC)).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran was treated at the Stephens Memorial Hospital 
emergency room (ER) on March 31, 2002 for acute bronchitis, a 
nonservice-connected disorder.


CONCLUSION OF LAW

The claim for payment or reimbursement of expenses associated 
with unauthorized medical care provided at Stephens Memorial 
Hospital on March 31, 2002, is without legal merit.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.52, 17.120, 17.130, 17.1000, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Here, via the May 2003 SOC and the October 2006 SSOC and a 
May 2005 letter, the veteran has been notified of the reasons 
for the denial of the claim, the regulations governing his 
claim, and has been afforded an opportunity to present 
evidence and argument in connection with the claim; the 
record also reflects that all existing evidence pertinent to 
the claim has been associated with the claims file.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Analysis

During his hearing and in various written statements, the 
veteran has contended that due to the nature of his breathing 
disorder, he was unable to make the long drive to the Togus 
VAMC for his symptoms, which included shortness of breath, 
and that his condition was of such severity that it led him 
to believe his life was certainly in danger if treatment was 
not received.  Therefore, he maintains that the emergency 
treatment provided at Stephens Memorial Hospital on March 31, 
2002, should be reimbursed by VA.

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
(Emphasis added.)  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 17.52, 17.120.   

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130. 

The record reflects that that veteran was treated at the 
Stephens Memorial Hospital ER on March 31, 2002, for 
complaint of a cough of approximately one week's duration.  
He was raising some yellow-green sputum at times.  The ER 
doctor added that the veteran actually came in to pick up his 
granddaughter from being seen as a patient and thought that 
while he was there he might as well be seen.  The veteran 
denied chest pain, shortness of breath, fever or chills.  The 
veteran thought he had bronchitis, which he had had before.  
It was noted that he received his medical care at the VAMC.  
On examination, the veteran was alert and in no apparent 
distress.  The tympanic membranes were normal.  Mucous 
membranes were moist.  His chest was clear with good breath 
sounds throughout.  Cardiovascular examination revealed a 
regular rate and rhythm.  The assessment was bronchitis, a 
nonservice-connected disorder.  He was prescribed Amoxicillin 
for ten days and Robitussin AC for cough to be used mostly at 
night.  The veteran was to follow up with his doctors in 
Togus, if symptoms persisted.

In this case, the veteran does not meet the criteria listed 
above, as his treatment at Stephens Memorial Hospital was not 
for a service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating a 
service-connected disability, nor does the veteran so allege.  
The claims file reflects that the veteran was not considered 
permanently and totally disabled as a result of service-
connected disability.  Furthermore, the claims file does not 
reflect that he was participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and the veteran does no so allege.  
Moreover, an August 2002 VA doctor's review indicated that 
the services provided at the non-VA facility were considered 
to be non-emergent and that services were available at a VA 
facility.  In May 2003, the record was reviewed by another VA 
doctor, who agreed that the services provided to the veteran 
at Stephens Memorial Hospital were not emergent and that 
services were available at VA.  Thus, the veteran is not 
eligible for medical expense reimbursement under 38 U.S.C.A. 
§ 1728.

The veteran's claim has also been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002).  
See also 38 C.F.R. §§ 17.1000-1008 (2007), as amended by 68 
Fed. Reg. 3401-04 (Jan. 24, 2003) (effective March 25, 2003).  
Under that statute-which also provides general authority for 
the reimbursement of non-VA emergency treatment-payment for 
emergency services may be made only if all of the nine 
separate prerequisites set forth in 38 C.F.R. § 17.1002 are 
met.  In particular, the following subsections are relevant 
to this case: 
        
(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center).  

38 C.F.R. § 17.1002 (b), (c).

Thus, the first question for consideration is whether the 
non-VA hospital care was rendered in a medical emergency of 
such nature that delay would have been hazardous to the 
veteran's life or health.  

The evidence of record shows that the veteran sought private 
medical treatment for complaints of a cough of one week's 
duration.  The diagnosis was bronchitis.  The veteran was 
discharged that same day in stable condition and there is no 
indication that his condition at the time he was seen was a 
medical emergency.  As the veteran testified, he had been 
suffering for several days with congestion.  He alleged that 
he could not breathe.  As it happened his granddaughter had 
terrible pains in her gallbladder and, while his wife took 
care of his great grandchild, who was only a few months old 
at that time, the veteran drove his granddaughter to Stephens 
Memorial Hospital.  There, they put her in a room and, while 
he was waiting in the ER for some kind of decision, he stated 
that he could hardly breathe and, even though he was going to 
see his own doctor during normal office hours the next day 
anyway, he decided that since he was already in the ER and 
the doctor was there, that maybe he should do something so 
that he could breathe a little easier.  He testified that 
every time he lay down, he would choke up; that his head 
swelled up; and that he had to sleep sitting up.  So, he 
finally told the nurse, that as long as he was in the ER that 
he would like to see the doctor for his condition.  He waited 
another thirty minutes before he was seen by the ER doctor.  
The veteran reported that the trip from his house to his 
granddaughter's apartment to the hospital took only 10 
minutes.  He started getting better the next day.  While in 
the ER, he indicated that he had to breathe through his 
mouth, because his nose was plugged up.  There is no evidence 
that the veteran contacted VA prior to going the private 
hospital, nor does the medical evidence of record reflect 
that his condition constituted a medical emergency.  

Thus, notwithstanding the other facts noted above, in the 
absence of evidence that the expenses of the private hospital 
care were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, and as all 
the criteria must be met in order to establish entitlement to 
payment or reimbursement of medical expenses under the 
statute, the Board need not discuss further the third 
criterion of whether a VA or other Federal facility was 
feasibly available.  

Accordingly, there is no factual basis to establish 
entitlement to payment or reimbursement of the expenses for 
private medical care at Stephens Memorial Hospital on March 
31, 2002 not previously authorized under the governing legal 
authority.  As such, the claim on appeal must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit or as lacking entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at Stephens 
Memorial Hospital on March 31, 2002, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


